In a proceeding pursuant to Family Court Act article 5 to establish paternity, the petitioner appeals from an order of the Family Court, Kings County (Martinez, J.), dated October 17, 1995, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
Regardless of which forum, Family Court or Supreme Court, was the more appropriate one for this proceeding, it is clear from the record that the petition was properly dismissed (see, David L. v Cindy Pearl L., 208 AD2d 502; see also, Matter of Glenn T. v Donna U., 226 AD2d 803; Matter of James BB. v Debora AA., 202 AD2d 852). Miller, J. P., Pizzuto, Joy and Krausman, JJ., concur.